DETAILED ACTION
In this instant application, claims 1-20 have been considered and examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 07/28/2020, with respect to the rejection(s) of claims 1-20, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Double Patenting Rejection
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02QX1) - 706.02(f)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 9,024,746/US 9,375,527. Although the claims at issue are not identical, they are not patentably distinct from each other because in any of the Patents and the allowed application as recited, it would have been obvious to one having ordinary skill in the art to provide a medical device to generate an alarm to place the medical device into failsafe mode based on a user’s authentication at a predetermined time intervals during period of using the medical device. 

Claim 
Case 17/139,442
Claim 
US 9,024,746 B2
1
a dialysis treatment device configured to be used during a treatment session at a first location, the dialysis treatment device comprising:
11
a medical treatment device, comprising: 
1
a medical treatment component configured to perform at least one of hemodialysis, hemofiltration, and peritoneal dialysis on a patient during the treatment session at the first location; and
11
a medical treatment component; and  
1
a monitoring system configured to receive data from one or more sensors connected to the monitoring system, wherein
11
a monitoring system configured toreceive data from one or more sensors connected to the monitoring system 
1
the medical treatment component includes a controller connected to the Internet and communicating with information servers, the controller being configured to obtain instructions from the information servers through the communicating with the information servers
 
 
1
the dialysis treatment device further comprises a user interface adapted for permitting an operator to control functions of the medical treatment component, and
 
 
1
the medical treatment componentincludes data storage for storing an internal representation of a prescription for treatment of the patient, and
 
 
1
the controller is configured to report a use of the medical treatment component to a remote supervisor by said Internet or remote terminals, and send a message to the remote supervisor by said Internet
 
 
2
the monitoring system is configured to perform a presence confirmation at predefined time intervals during the treatment session to confirm a presence of an authorized helper at the first location, the authorized helper being different from the patient by automatically and at the predefined time intervals during the treatment session, 
11
the monitoring system being further configured to automatically request from the helper during a treatment session to verify a presence of the helper at the treatment location by generating, automatically and at predefined time intervals during the treatment session, 
2
generating one or more verification request signals requesting a helper to manually input a verification response into the user interface of the monitoring system in response to the one or more verification request signals, the verification response verifying that the helper is present at the first location, and identifying that the helper is the authorized helper, and
11
one or more verification request signals requesting said helper other than said patient to input a verification response into a user interface of the monitoring system in response to the one or more verification request signals, each of the verification responses including: a first input verifying that said helper is present at the treatment location based on data received from the one or more sensors; and a second input verifying the identity of said helper present at the treatment location; the monitoring system being further configured to prompt said helper to input the verification response into the monitoring system via the user interface and to receive the verification response to the one or more verification request signals; 
2
confirming a pattern of presences ofthe authorized helper over a plurality of said predefined time intervals during said treatment session in which said medical treatment component is operative to deliver therapy to the patient based on said verifying and identifying; and
11
the monitoring system being further configured to verify that the verification response was received at the user interface and to confirm that the response was received from the helper other than said patient; the monitoring system being further configured to confirm a pattern of presences of the helper over a plurality of said predefined time intervals during said treatment session in which the medical treatment component is operative to deliver therapy to the patient based on the verifying; and 
2
the monitoring system is further configured to generate a signal indicative of an abnormal condition when the pattern of presences of the authorized helper is not confirmed and causing the medical treatment component to go into a failsafe operational mode to reduce risks to the patient during said treatment session
11
the monitoring system generating a signal indicative of an abnormal condition when the pattern of presences of the helper is not confirmed, and causing the medical treatment component to go into a failsafe operational mode to reduce risks to said patient during said treatment session.


However, the medical treatment device in the patents US 9,024,746/US 9,375,527 does not perform the limitations of “the medical treatment component includes a controller connected to the Internet and communicating with information servers, the controller being configured to obtain instructions from the information servers through the communicating with the information servers; the dialysis treatment device further comprises a user interface adapted for permitting an operator to control functions of the medical treatment component, and the medical treatment component includes data storage for storing an internal representation of a prescription for treatment of the patient, and the controller is configured to report a use of the medical treatment component to a remote supervisor by said Internet or remote terminals, and send a message to the remote supervisor by said Internet.”

However, it has been known in the art of medical devices, the combination of Burbank, Holowko, Bogash, and Kapoor discloses the medical treatment component includes a controller (Burbank: FIG. 1C the controller 190) connected to the Internet (Burbank: FIG. 7 the network/Internet message generator 425) and communicating with information servers (Burbank:  [0057]-[0058] and FIG. 7: The controller/classifier 190 may also transmit a command symbol along with a class symbol to indicate which of multiple possible channels the message is to be conveyed upon. In addition, the command symbol may include an indication of a type of message based on the current alarm level. Other alarms may employ messages sent via a network or via the Internet, as indicated by a Network/Internet message generator 425 in the figure. These may be programmed to appear as text messages or to sound alarms in other locations and Kapoor: [0052], [0054], [0058]-[0061], [0070]-[0071], and FIG. 3-4: after completion of the previous step 420, patient identification step 430 is initiated by the server before initiating any treatment. Server downloads various instructions as a web page on LCC to guide the care provider. Identification of the patient involves obtaining information about the patient and sending them to the server so that the patient identity can be positively confirmed with the entries in the server database. Exemplary procedures to identify a patient include downloading a list of the patients cared for by the specific staff member, and checking the appropriate entry on the screen of the LCC to identify patients. The information presented on LCC includes name of the patient, physical location of the patient, a picture of the patient, and any other identifiers provided by the authorities), the controller being configured to obtain instructions from the information servers through the communicating with the information servers (Kapoor: [0052], [0054], [0058]-[0061], [0070]-[0071], and FIG. 3-4); the dialysis treatment device further comprises a user interface adapted for permitting an operator to control functions of the medical treatment component (Burbank: [0044], [0057], and [0068] the user interface: The controller/classifier 190 may be an analog or digital device, but is preferably based on a programmable processor. Also, preferably, it includes a user interface (not shown separately in FIG. 1A) for modifying its settings and allowing a user to respond to alarms), and the medical treatment component includes data storage for storing an internal representation of a prescription for treatment of the patient (Holowko: column 6 lines 47-column 7 lines 17: the CPU 18 can keep track of the data associated with the delivery of medicine to the patient, such as how much medicine was delivered, the times at which the medicine was delivered, the type of medicine which was delivered, any errors or warnings which occurred during delivery, and similar data. This data can be saved to the patient smartcard in the reader/writer 22, for ease of transportation by the patient and for paperless record keeping of the pump data, column 8 lines 32-52, and FIG. 1: any data which is saved in the CPU 18, such as current settings of the pump 26 and current statuses of the pump, can be downloaded to the computer 13, viewed on the monitor, and saved into the database 17. In addition, historical data concerning pump operation can be downloaded from the patient smartcard in the smartcard reader/writer 22 and/or from the CPU 18, and then viewed and saved at the provider facility 12. This historical data can be compared to the prescription data on the patient smartcard and/or equipment specifications to ensure that the pump is operating properly), and the controller is configured to report a use of the medical treatment component to a remote supervisor by said Internet or remote terminals (Holowko: Abstract, column 8 lines 11-51, and FIG. 1: In addition to allowing for the changing of prescription data on the patient smartcard, the remote control system depicted in FIG. 1 also allows other data to be downloaded from the patient location 11. For example, any data which is saved in the CPU 18, such as current settings of the pump 26 and current statuses of the pump, can be downloaded to the computer 13, viewed on the monitor, and saved into the database 17. In addition, historical data concerning pump operation can be downloaded from the patient smartcard in the smartcard reader/writer 22 and/or from the CPU 18, and then viewed and saved at the provider facility 12. This historical data can be compared to the prescription data on the patient smartcard and/or equipment specifications to ensure that the pump is operating properly and Bogash: Abstract, [0032], [0035], [0042], [0046], [0054]-[0055], and FIG. 1-2: Suitable communications media 36 include radio frequency, internet, modem, telephone line, land line, wireless network, pager network or other transmission means that enables control and data signals to be exchanged with the delivery module 33. Preferred communications media include dedicated Local Area Network and/or existing Local Area Networks (e.g. copper, fiber or wireless). The control software 35 communication protocols enable alert signals to be conveyed from the delivery module 33 to the clinical facility 32 to notify appropriate medical personnel of patient non-compliance actions or other urgent conditions. The control software 35 protocols also enable the control center 101 to accurately monitor each unit dose package 27 contained within a particular delivery module 33 and update the database inventory records as each unit dose package 27 is delivered to a patient), and send a message to the remote supervisor by said Internet (Burbank:  [0057]-[0058] and FIG. 7: The controller/classifier 190 may also transmit a command symbol along with a class symbol to indicate which of multiple possible channels the message is to be conveyed upon. In addition, the command symbol may include an indication of a type of message based on the current alarm level. Other alarms may employ messages sent via a network or via the Internet, as indicated by a Network/Internet message generator 425 in the figure. These may be programmed to appear as text messages or to sound alarms in other locations).
Therefore, in view of teachings by the copending application US 9,024,746 B2/US 9,375,527 B2, Burbank, Holowko, Bogash, and Kapoor, it would have been obvious to implement in the medical treatment device of US 9,024,746 B2/US 9,375,527 B2 to include the limitations of the medical treatment component includes a controller connected to the Internet and communicating with information servers, the controller being configured to obtain instructions from the information servers through the communicating with the information servers; the dialysis treatment device further comprises a user interface adapted for permitting an operator to control functions of the medical treatment component, and the medical treatment component includes data storage for storing an internal representation of a prescription for treatment of the patient, and the controller is configured to report a use of the medical treatment component to a remote supervisor by said Internet or remote terminals, and send a message to the remote supervisor by said Internet, as suggested by Burbank, Holowko, Bogash, and Kapoor. The motivation for this is to implement a known alternative features in the medical treatment devices for allowing users to control the medical treatment devices over a network. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burbank et al. (Burbank – US 2003/0128125 A1) in view of Holowko et al. (Holowko – US 6,039,251), Bogash et al. (Bogash – US 2005/0240305 A1), and Kapoor (Kapoor – US 2005/0102167 A1).

As to claim 1, Burbank discloses  a dialysis treatment device configured to be used during a treatment session at a first location, the dialysis treatment device comprising:
a medical treatment component (Burbank: FIG. 1 the extracorporeal blood treatment machine 310) configured to perform at least one of hemodialysis, hemofiltration, and peritoneal dialysis on a patient (Burbank: [0002]: When the blood is outside the patient it is conducted through machinery that processes the blood. The various processes include, but are not limited to, hemodialysis, hemofiltration, hemodiafiltration, blood and blood component collection, plasmaphresis, aphresis, and blood oxygenation) during the treatment session at the first location (Burbank: Abstract and FIG. 1); and
a monitoring system (Burbank: FIG. 1 the monitoring system node 350) configured to receive data from one or more sensors (Burbank: FIG. 1A the sensors 10-20 and FIG. 1C: the plurality different sensors 110-152) connected to the monitoring system (Burbank: [0015]-[0033], [0050]-[0052], [0054], and FIG. 1 the patient 300 and FIG. 1C the figurative diagram of a hardware context), wherein
the medical treatment component includes a controller (Burbank: FIG. 1C the controller 190) connected to the Internet (Burbank: FIG. 7 the network/Internet message generator 425) and communicating remote terminals (Burbank:  [0057]-[0058] and FIG. 7: The controller/classifier 190 may also transmit a command symbol along with a class symbol to indicate which of multiple possible channels the message is to be conveyed upon. In addition, the command symbol may include an indication of a type of message based on the current alarm level. Other alarms may employ messages sent via a network or via the Internet, as indicated by a Network/Internet message generator 425 in the figure. These may be programmed to appear as text messages or to sound alarms in other locations), 
the dialysis treatment device further comprises a user interface (Burbank: [0044], [0057], and [0068] the user interface: Also, preferably, it includes a user interface (not shown separately in FIG. 1A) for modifying its settings and allowing a user to respond to alarms) adapted for permitting an operator to control functions of the medical treatment component (Burbank: [0044], [0057], and [0068] the user interface: The controller/classifier 190 may be an analog or digital device, but is preferably based on a programmable processor. Also, preferably, it includes a user interface (not shown separately in FIG. 1A) for modifying its settings and allowing a user to respond to alarms), and
the controller is configured to send a message to the remote supervisor by said Internet (Burbank:  [0057]-[0058] and FIG. 7: The controller/classifier 190 may also transmit a command symbol along with a class symbol to indicate which of multiple possible channels the message is to be conveyed upon. In addition, the command symbol may include an indication of a type of message based on the current alarm level. Other alarms may employ messages sent via a network or via the Internet, as indicated by a Network/Internet message generator 425 in the figure. These may be programmed to appear as text messages or to sound alarms in other locations).

Burbank does not explicitly disclose
the medical treatment communicating with information servers;
the controller being configured to obtain instructions from the information servers through the communicating with the information servers
the medical treatment component includes data storage for storing an internal representation of a prescription for treatment of the patient, and
the controller is configured to report a use of the medical treatment component to a remote supervisor by said Internet or remote terminals.

However, it has been known in the art of medical devices to implement the controller being configured to obtain instructions from the servers, to report status, and/or notify of conditions of the medical treatment component, the medical treatment component includes data storage for storing an internal representation of a prescription for treatment of the patient, and the controller is configured to report a use of the medical treatment component to a remote supervisor, as suggested by Holowko, which discloses the controller (Holowko: FIG. 1 the CPU 18) being configured to obtain instructions from the servers (Holowko: column 8 lines 11-31 and FIG. 1: download the prescription information on the patient smartcard in the reader/writer 22. This prescription information can then be displayed on a monitor connected to the computer 13 and then edited using appropriate editing software provided with the computer. Any of a number of user interfaces and editing formats can be used to permit the editing of the prescription on the patient smartcard. Once the prescription is edited, it can then be uploaded back onto the patient smartcard, using the connection between modems 14 and 20. In this manner, the patient prescription can be appropriately modified and updated from remote location 12 without the need for the provider to visit the patient's home 11 (or bring the device into a base facility for service), and without the need for the provider to have a detailed knowledge of the operation of the pump 26), to report status (Holowko: column 8 lines 32-51 and FIG. 1: any data which is saved in the CPU 18, such as current settings of the pump 26 and current statuses of the pump, can be downloaded to the computer 13, viewed on the monitor, and saved into the database 17. In addition, historical data concerning pump operation can be downloaded from the patient smartcard in the smartcard reader/writer 22 and/or from the CPU 18, and then viewed and saved at the provider facility 12), and/or notify of conditions of the medical treatment component (Holowko: column 8 lines 32-51 and FIG. 1: any data which is saved in the CPU 18, such as current settings of the pump 26 and current statuses of the pump, can be downloaded to the computer 13, viewed on the monitor, and saved into the database 17. In addition, historical data concerning pump operation can be downloaded from the patient smartcard in the smartcard reader/writer 22 and/or from the CPU 18, and then viewed and saved at the provider facility 12),
the medical treatment device (Holowko: FIG. 1 the smartcard reader 22) having a user interface adapted for permitting an operator to control treatment functions of the medical treatment device (Holowko: column 7 lines 7-17, column 9 lines 42-column 10 lines 12, FIG. 1, and FIG. 3: If the smartcard has been entered into the reader, the method continues to step 52, and the equipment number (saved earlier to the patient smartcard, such as described with respect to the method of FIG. 2) is read from the patient smartcard by the smartcard reader/writer 22. Then, at step 54, the previously saved equipment number of the pump is obtained from memory located with the device or CPU. These two obtained numbers are then compared, at step 56, to determine if they match. If they do not match, an unauthorized patient card has been entered into the reader and the pump should not be permitted to operate. Accordingly, steps 62 and 64 are executed wherein an error message is displayed and the pump is disabled or not enabled. The pump may be disabled by sending a disabling signal to the pump, or the pump can be not enabled by simply not sending pump commands to the pump); 
the medical treatment component (Holowko: FIG. 1 the patient home system comprising the smartcard reader 22) includes data storage for storing an internal representation of a prescription for treatment of the patient (Holowko: column 6 lines 47-column 7 lines 17: the CPU 18 can keep track of the data associated with the delivery of medicine to the patient, such as how much medicine was delivered, the times at which the medicine was delivered, the type of medicine which was delivered, any errors or warnings which occurred during delivery, and similar data. This data can be saved to the patient smartcard in the reader/writer 22, for ease of transportation by the patient and for paperless record keeping of the pump data, column 8 lines 32-52, and FIG. 1: any data which is saved in the CPU 18, such as current settings of the pump 26 and current statuses of the pump, can be downloaded to the computer 13, viewed on the monitor, and saved into the database 17. In addition, historical data concerning pump operation can be downloaded from the patient smartcard in the smartcard reader/writer 22 and/or from the CPU 18, and then viewed and saved at the provider facility 12. This historical data can be compared to the prescription data on the patient smartcard and/or equipment specifications to ensure that the pump is operating properly), and
the controller is configured to report a use of the medical treatment component to a remote supervisor (Holowko: Abstract, column 8 lines 11-51, and FIG. 1: In addition to allowing for the changing of prescription data on the patient smartcard, the remote control system depicted in FIG. 1 also allows other data to be downloaded from the patient location 11. For example, any data which is saved in the CPU 18, such as current settings of the pump 26 and current statuses of the pump, can be downloaded to the computer 13, viewed on the monitor, and saved into the database 17. In addition, historical data concerning pump operation can be downloaded from the patient smartcard in the smartcard reader/writer 22 and/or from the CPU 18, and then viewed and saved at the provider facility 12. This historical data can be compared to the prescription data on the patient smartcard and/or equipment specifications to ensure that the pump is operating properly).
Therefore, in view of teachings by Burbank and Holowko, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the medical device of Burbank to include the controller being configured to obtain instructions from the servers, to report status, and/or notify of conditions of the medical treatment component, the medical treatment component includes data storage for storing an internal representation of a prescription for treatment of the patient, and the controller is configured to report a use of the medical treatment component to a remote supervisor, as suggested by Holowko. The motivation for this is to implement a known alternative method for remote monitoring patient treatment process.

While the combination of Burbank and Holowko discloses a method for remote monitoring patient treatment process (Burbank:  [0057]-[0058] and FIG. 7 and Holowko: Abstract, column 8 lines 11-51, and FIG. 1), the combination of Burbank and Holowko does not explicitly disclose the controller is configured to report a use of the medical treatment component to a remote supervisor by said Internet or remote terminals.

However, it has been known in the art of medical device to implement the controller is configured to report a use of the medical treatment component to a remote supervisor by said Internet or remote terminals, as suggested by Bogash, which discloses the controller is configured to report a use of the medical treatment component to a remote supervisor by said Internet or remote terminals (Bogash: Abstract, [0032], [0035], [0042], [0046], [0054]-[0055], and FIG. 1-2: Suitable communications media 36 include radio frequency, internet, modem, telephone line, land line, wireless network, pager network or other transmission means that enables control and data signals to be exchanged with the delivery module 33. Preferred communications media include dedicated Local Area Network and/or existing Local Area Networks (e.g. copper, fiber or wireless). The control software 35 communication protocols enable alert signals to be conveyed from the delivery module 33 to the clinical facility 32 to notify appropriate medical personnel of patient non-compliance actions or other urgent conditions. The control software 35 protocols also enable the control center 101 to accurately monitor each unit dose package 27 contained within a particular delivery module 33 and update the database inventory records as each unit dose package 27 is delivered to a patient).
Therefore, in view of teachings by Burbank, Holowko, and Bogash, it would have bene obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the medical device of Burbank and Holowko, to include the controller is configured to report a use of the medical treatment component to a remote supervisor by said Internet or remote terminals, as suggested by Bogash. The motivation for this is to implement a known alternative arrangements for communication between a medical device and remote servers.

While the combination of Burbank, Holowko, and Bogash disclose the controller is configured to report/communicate a use of the medical treatment component to remote servers (Bogash: Abstract, [0032], [0035], [0042], [0046], [0054]-[0055], and FIG. 1-2), the combination of Burbank, Holowko, and Bogash does not explicitly disclose the remote servers as information servers as recited in the limitations of the medical treatment communicating with information servers; and the controller being configured to obtain instructions from the information servers through the communicating with the information servers.

However, it has been known in the art of medical devices to implement the remote servers as information servers, as suggested by Kapoor, which dsicsleos the remote servers as information servers as recited in the limitations of the medical treatment communicating with information servers (Kapoor: [0052], [0054], [0058]-[0061], [0070]-[0071], and FIG. 3: the information from the server is delivered to any client device connected to the wired or wireless network. These client devices range from a desktop notebook, a wireless notebook or a PDA, a pager capable of receiving text or numerical messages, or a cellular phone capable of receiving textual messages as represented in step 490. Any error generated during transmission is handled by the server and the WTU using different protocols. Upon a break in the network availability, the server informs the medical staff using email, audio-visual indicators or any other suitable means such as a synthesized spoken message that the network connection to a specific patient monitors has become unavailable, and certain corrective actions need to be taken to remedy the problem. The WTU, on the other end, is programmed to record data during network outage and store the data locally while the network connection is unavailable. WTU is also programmed to present an audiovisual display to represent a lost network connection. Any error messages generated by the medical devices are also stored by the WTU and given priority over data storage. They are also delivered with priority to the server when the connection is re-established as shown in step 490); and the controller being configured to obtain instructions from the information servers through the communicating with the information servers (Kapoor: [0052], [0054], [0058]-[0061], [0070]-[0071], and FIG. 3-4: after completion of the previous step 420, patient identification step 430 is initiated by the server before initiating any treatment. Server downloads various instructions as a web page on LCC to guide the care provider. Identification of the patient involves obtaining information about the patient and sending them to the server so that the patient identity can be positively confirmed with the entries in the server database. Exemplary procedures to identify a patient include downloading a list of the patients cared for by the specific staff member, and checking the appropriate entry on the screen of the LCC to identify patients. The information presented on LCC includes name of the patient, physical location of the patient, a picture of the patient, and any other identifiers provided by the authorities).
Therefore, in view of teachings by Burbank, Holowko, Bogash, and Kapoor, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the medical device of Burbank, Holowko, and Bogash to include the remote servers as information servers, as suggested by Kapoor. The motivation for this is to provide information about patient treatments to care providers.

As to claim 4, Burbank, Holowko, Bogash, and Kapoor disclose the limitations of claim 1 further comprising the dialysis treatment device of claim 1, wherein the one or more sensors include an authentication device including at least one of a key code receiver, an RFID reader, mechanical lock, a biometric reader, a magnetic stripe reader, a nonvolatile memory card reader, a smart card reader, a video camera, or a bar code reader (Holowko: Abstract, column 5 lines 60 – column 6 lines 15, and FIG. 1-2: program compares an access code stored on the patient card with an access code stored in the device memory and allows the device to operate if the codes match. Moreover, remote access to the medical device is provided through a communication system between the controller for the medical device and a remotely located computer. Information can be downloaded to the computer over the communication system and the prescription on the portable card can be edited as needed. Additional security is provided by utilizing a second card reader at the remote location for reading a provider identification code from a second card. If the provider code does not match a code on the first card, communication between the controllers is prevented).

As to claim 6, Burbank, Holowko, Bogash, and Kapoor disclose the limitations of claim 1 further comprising the dialysis treatment device of claim 1, wherein the monitoring system generates an alert signal in response to an abnormal condition (Burbank: [0065]-[0069], and FIG. 6: The alarm condition may be any of the sensors shown in FIG. 1 or others alone or in combination to predict that a leak exists or may exist. In response to the alarm condition, a watchdog timer is initialized and started to count down the time elapsed since the alarm condition event of step S10. Step S30 passes to step S35 as long as the watchdog timer continues to run. Step S35 loops back to step S30 unless a new alarm condition occurs. When the watchdog timer lapses, step S40 determines if the alarm condition has been responded to. If not, an alarm level is incremented in step S50 and control returns to step S20. If a new alarm condition occurs in step S35 before the watchdog timer lapses, control jumps to step S50. If the alarm is responded to in step S40, control returns to step S10 where the system waits for an alarm condition).

Claims 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burbank et al. (Burbank – US 2003/0128125 A1) in view of Holowko et al. (Holowko – US 6,039,251), Bogash et al. (Bogash – US 2005/0240305 A1), and Kapoor (Kapoor – US 2005/0102167 A1) and further in view of O’Mahony et al. (O’Mahony – US 2003/0152482 A1).

As to claim 5, Burbank, Holowko, Bogash, and Kapoor disclose the limitations of claim 1 except for the claimed limitations of the dialysis treatment device of claim 1, wherein the monitoring system goes into a failsafe operational mode in response to an abnormal condition.
However, it has been known in the art of controlling operations of a medical device to implement the monitoring system goes into a failsafe operational mode in response to an abnormal condition, as suggested by O’Mahony, which discloses the monitoring system goes into a failsafe operational mode in response to an abnormal condition ([0168]-[0169], [0173]-[0174], FIG. 1, and FIG. 7: the alarm may cease after five minutes of not being cleared by the nurse and the controller shuts down the blood pump and the treatment).
Therefore, in view of teachings by Burbank, Holowko, Bogash, Kapoor, and O’Mahony, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the medical device of Burbank, Holowko, Bogash, and Kapoor the monitoring system goes into a failsafe operational mode in response to an abnormal condition, as suggested by O’Mahony. The motivation for this is to verify the attention of the doctor, nurse, or the medically trained person while providing the medical treatments for patients to improve safety features of the medical devices.

As to claim 7, Burbank, Holowko, Bogash, Kapoor and O’Mahony disclose the limitations of claim 1 further comprising the dialysis treatment device of claim 1, wherein the monitoring system generates an alert signal and waits for a reception of an alert-cancel command after generating the alert signal (O’Mahony: [0168]-[0169], [0173]-[0174], FIG. 1, and FIG. 7: the alarm may cease after five minutes of not being cleared by the nurse and the controller shut down the blood pump and the treatment), the monitoring system causing the medical treatment component to go into a failsafe operational mode in response to an abnormal condition and a failure of an alert-cancel signal command being received (O’Mahony: [0168]-[0169], [0173]-[0174], FIG. 1, and FIG. 7).

Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burbank et al. (Burbank – US 2003/0128125 A1) in view of Holowko et al. (Holowko – US 6,039,251), Bogash et al. (Bogash – US 2005/0240305 A1), Kapoor (Kapoor – US 2005/0102167 A1), and Pauley et al. (Pauley – US 4,885,571).

As to claim 8, Burbank, Holowko, Bogash, and Kapoor disclose all the method for controlling an extracorporeal blood treatment machine at a first location to reduce risk of continuing blood treatment of a patient in the absence of an authorized helper other than the patient received the blood treatment in an immediate vicinity of the extracorporeal blood treatment machine limitations as claimed that mirrors the dialysis treatment device configured to be used during a treatment session at a first location limitations in claim 1; thus, claim 8 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method for controlling an extracorporeal blood treatment machine at a first location to reduce a risk of continuing a blood treatment procedure of a patient in an absence of an authorized helper other than the patient in an immediate vicinity of the extracorporeal blood treatment machine, comprising:
providing the extracorporeal blood treatment machine (Burbank: [0002]: When the blood is outside the patient it is conducted through machinery that processes the blood. The various processes include, but are not limited to, hemodialysis, hemofiltration, hemodiafiltration, blood and blood component collection, plasmaphresis, aphresis, and blood oxygenation) at the first location (Burbank: Abstract and FIG. 1), the extracorporeal blood treatment machine having controller (Burbank: FIG. 1C the controller 190  and Holowko: FIG. 1 the CPU 18) connected to the Internet (Burbank: FIG. 7 the network/Internet message generator 425 and Bogash: Abstract, [0032], [0035], [0042], [0046], [0054]-[0055], and FIG. 1-2: Suitable communications media 36 include radio frequency, internet, modem, telephone line, land line, wireless network, pager network or other transmission means that enables control and data signals to be exchanged with the delivery module 33. Preferred communications media include dedicated Local Area Network and/or existing Local Area Networks (e.g. copper, fiber or wireless). The control software 35 communication protocols enable alert signals to be conveyed from the delivery module 33 to the clinical facility 32 to notify appropriate medical personnel of patient non-compliance actions or other urgent conditions. The control software 35 protocols also enable the control center 101 to accurately monitor each unit dose package 27 contained within a particular delivery module 33 and update the database inventory records as each unit dose package 27 is delivered to a patient) and communicating with information servers (Kapoor: [0052], [0054], [0058]-[0061], [0070]-[0071], and FIG. 3: the information from the server is delivered to any client device connected to the wired or wireless network. These client devices range from a desktop notebook, a wireless notebook or a PDA, a pager capable of receiving text or numerical messages, or a cellular phone capable of receiving textual messages as represented in step 490. Any error generated during transmission is handled by the server and the WTU using different protocols. Upon a break in the network availability, the server informs the medical staff using email, audio-visual indicators or any other suitable means such as a synthesized spoken message that the network connection to a specific patient monitors has become unavailable, and certain corrective actions need to be taken to remedy the problem. The WTU, on the other end, is programmed to record data during network outage and store the data locally while the network connection is unavailable. WTU is also programmed to present an audiovisual display to represent a lost network connection. Any error messages generated by the medical devices are also stored by the WTU and given priority over data storage. They are also delivered with priority to the server when the connection is re-established as shown in step 490) at a second location remote from the first location (Burbank:  [0057]-[0058] and FIG. 7: The controller/classifier 190 may also transmit a command symbol along with a class symbol to indicate which of multiple possible channels the message is to be conveyed upon. In addition, the command symbol may include an indication of a type of message based on the current alarm level. Other alarms may employ messages sent via a network or via the Internet, as indicated by a Network/Internet message generator 425 in the figure. These may be programmed to appear as text messages or to sound alarms in other locations and );
obtaining instructions by the controller from the information servers (Holowko: column 8 lines 11-31 and FIG. 1: download the prescription information on the patient smartcard in the reader/writer 22. This prescription information can then be displayed on a monitor connected to the computer 13 and then edited using appropriate editing software provided with the computer. Any of a number of user interfaces and editing formats can be used to permit the editing of the prescription on the patient smartcard. Once the prescription is edited, it can then be uploaded back onto the patient smartcard, using the connection between modems 14 and 20. In this manner, the patient prescription can be appropriately modified and updated from remote location 12 without the need for the provider to visit the patient's home 11 (or bring the device into a base facility for service), and without the need for the provider to have a detailed knowledge of the operation of the pump 26), through the communicating with the information servers (Kapoor: [0052], [0054], [0058]-[0061], [0070]-[0071], and FIG. 3-4: after completion of the previous step 420, patient identification step 430 is initiated by the server before initiating any treatment. Server downloads various instructions as a web page on LCC to guide the care provider. Identification of the patient involves obtaining information about the patient and sending them to the server so that the patient identity can be positively confirmed with the entries in the server database. Exemplary procedures to identify a patient include downloading a list of the patients cared for by the specific staff member, and checking the appropriate entry on the screen of the LCC to identify patients. The information presented on LCC includes name of the patient, physical location of the patient, a picture of the patient, and any other identifiers provided by the authorities), the instructions including at least prescription information specific to the patient at the first location (Holowko: column 8 lines 11-31 and FIG. 1: download the prescription information on the patient smartcard in the reader/writer 22. This prescription information can then be displayed on a monitor connected to the computer 13 and then edited using appropriate editing software provided with the computer. Any of a number of user interfaces and editing formats can be used to permit the editing of the prescription on the patient smartcard. Once the prescription is edited, it can then be uploaded back onto the patient smartcard, using the connection between modems 14 and 20. In this manner, the patient prescription can be appropriately modified and updated from remote location 12 without the need for the provider to visit the patient's home 11 (or bring the device into a base facility for service), and without the need for the provider to have a detailed knowledge of the operation of the pump 26);
reporting a status (Holowko: Abstract, column 8 lines 11-51, and FIG. 1: In addition to allowing for the changing of prescription data on the patient smartcard, the remote control system depicted in FIG. 1 also allows other data to be downloaded from the patient location 11. For example, any data which is saved in the CPU 18, such as current settings of the pump 26 and current statuses of the pump, can be downloaded to the computer 13, viewed on the monitor, and saved into the database 17. In addition, historical data concerning pump operation can be downloaded from the patient smartcard in the smartcard reader/writer 22 and/or from the CPU 18, and then viewed and saved at the provider facility 12. This historical data can be compared to the prescription data on the patient smartcard and/or equipment specifications to ensure that the pump is operating properly)  and/or notifying of conditions of the extracorporeal blood treatment machine by the controller to the information servers at the second location (Holowko: column 8 lines 32-51 and FIG. 1: any data which is saved in the CPU 18, such as current settings of the pump 26 and current statuses of the pump, can be downloaded to the computer 13, viewed on the monitor, and saved into the database 17. In addition, historical data concerning pump operation can be downloaded from the patient smartcard in the smartcard reader/writer 22 and/or from the CPU 18, and then viewed and saved at the provider facility 12);
receiving the instructions at a user interface of the extracorporeal blood treatment machine to control medical treatment functions of the extracorporeal blood treatment machine (Burbank: [0044], [0057], and [0068] the user interface: The controller/classifier 190 may be an analog or digital device, but is preferably based on a programmable processor. Also, preferably, it includes a user interface (not shown separately in FIG. 1A) for modifying its settings and allowing a user to respond to alarms and Holowko: column 7 lines 7-17, column 9 lines 42-column 10 lines 12, FIG. 1, and FIG. 3: If the smartcard has been entered into the reader, the method continues to step 52, and the equipment number (saved earlier to the patient smartcard, such as described with respect to the method of FIG. 2) is read from the patient smartcard by the smartcard reader/writer 22. Then, at step 54, the previously saved equipment number of the pump is obtained from memory located with the device or CPU. These two obtained numbers are then compared, at step 56, to determine if they match. If they do not match, an unauthorized patient card has been entered into the reader and the pump should not be permitted to operate. Accordingly, steps 62 and 64 are executed wherein an error message is displayed and the pump is disabled or not enabled. The pump may be disabled by sending a disabling signal to the pump, or the pump can be not enabled by simply not sending pump commands to the pump).
The combination of Burbank, Holowko, Bogash, and Pauley does not explicitly disclose the method steps of 
performing, by the extracorporeal blood treatment machine, presence confirmation at predetermined time intervals after starting to confirm a presence of the authorized helper at the first location; and
sending, by said Internet, a message to a remote supervisor responsively to the presence confirmation failing to confirm the presence of the authorized helper at the first location.

However, it has been known in the art of monitoring presence/absence of a particular individual to implement the method steps of performing, by the extracorporeal blood treatment machine, presence confirmation at predetermined time intervals after starting to confirm a presence of the authorized helper at the first location; and sending, by said Internet, a message to a remote supervisor responsively to the presence confirmation failing to confirm the presence of the authorized helper at the first location, as suggested by Pauley, which discloses the method steps of performing, by the extracorporeal blood treatment machine, presence confirmation at predetermined time intervals (Pauley: Abstract, column 7 lines 61 – column 8 lines 14, column 14 lines 42-54,  and FIG. 1: While only one tag 44 is shown within the remote monitoring area 32 of FIG. 1, the system of the invention contemplates that a plurality of tags 44 within the monitoring area 32 could be monitored by the same FMD 40, each tag generating its own unique identification signal at periodic intervals) after starting to confirm a presence of the authorized helper at the first location (Burbank: [0040], [0042], [0048], [0052]-[0054], [0065], and FIG. 1-3: It is possible for image processing software to "recognize" faces, specific objects, certain colors, and various different components of a scene in a field of view. For example, known image processing techniques can be used to zero-in on the face of the patient 300 and to recognize changes in facial expression or body position. These may be classified according to various schemes and used as inputs to the alarm condition detector 30/classifier 35 of FIG. 1A and Pauley: Abstract, column 4 lines 39-68, and FIG. 1: The present invention provides a realiable house arrest system that automatically verifies the presence or absence of prisioners or other personnel who are required to remain at a prescribed location or to report in at the prescribed location at a certain time); and sending, by said Internet, a message to a remote supervisor responsively to the presence confirmation failing to confirm the presence of the authorized helper at the first location (Pauley: Abstract, column 2 lines 7-19, column 5 lines 21 - column 6 lines 5, and FIG. 1 the field monitoring device 40 and the central processing unit 34: if the identification signals have been regularly received from the tag and the signal stops being received, the FMD will call the CPU and log a "leave" message. If no signals are being received by the FMD and signals appear, the FMD will call the CPU and log an "enter" message. Such time logs permit the system to determine the approximate time when an individual being monitored "checks out" or leaves and "checks in" or enters the house arrest location. Additionally, the various FMD's call the CPU at preestablished times stored by the FMD's and CPU's).

Therefore, in view of teachings by Burbank, Holowko, Bogash, Kapoor and Pauley, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the medical device of Burbank, Holowko, Bogash and Kapoor to include the method steps of performing, by the extracorporeal blood treatment machine, presence confirmation at predetermined time intervals after starting to confirm a presence of the authorized helper at the first location; and sending, by said Internet, a message to a remote supervisor responsively to the presence confirmation failing to confirm the presence of the authorized helper at the first location, as suggested by Pauley. The motivation for this is to verify an presence/absence of an individual at a designated location.

As to claim 9, Burbank, Holowko, Bogash, Kapoor and Pauley disclose the limitations of claim 8 further comprising the method according to claim 8, wherein the status includes notifications requiring special or immediate attention (Bogash: [0111]-[0112], [0115], and FIG. 1: The delivery module 33 automatically transmits an alert to the control center 101 server, via radio frequency or other suitable communications link 36. Immediately thereafter, notification of the missed dosage is transmitted to the clinical facility's data server using the secure encryption method 25 as described above) and to transmit information and receive commands to/from the information servers (Holowko: column 6 lines 47-column 7 lines 17: the CPU 18 can keep track of the data associated with the delivery of medicine to the patient, such as how much medicine was delivered, the times at which the medicine was delivered, the type of medicine which was delivered, any errors or warnings which occurred during delivery, and similar data. This data can be saved to the patient smartcard in the reader/writer 22, for ease of transportation by the patient and for paperless record keeping of the pump data, column 8 lines 32-52, and FIG. 1: any data which is saved in the CPU 18, such as current settings of the pump 26 and current statuses of the pump, can be downloaded to the computer 13, viewed on the monitor, and saved into the database 17. In addition, historical data concerning pump operation can be downloaded from the patient smartcard in the smartcard reader/writer 22 and/or from the CPU 18, and then viewed and saved at the provider facility 12. This historical data can be compared to the prescription data on the patient smartcard and/or equipment specifications to ensure that the pump is operating properly, Bogash: [0011], [0031]: the invention enhances patient compliance and allows for chronotherapeutic applications that maximize medication benefits and minimize medication side effects. Also significant is the fact that command signals are securely transmitted to and from the delivery module without compromising patient privacy in any way, [0050]-[0051], [0054]-[0055], [0061], [0140], and FIG. 1: In addition to one or more clinical facilities receiving alerts from the delivery module 33, information regarding the module's 33 operation, status and unit dose/unit-of-issue package 27 inventory is automatically transmitted to the control center 101 server. This information includes, for example, a history of all delivery operations over a set time period. Reporting to the control center 101 is achieved, in part, through the use of electronic codes 29, 31 imprinted on each medication carrier 26 and on each unit dose package 27 contained therein, and Kapoor: [0052], [0054], [0058]-[0061], [0070]-[0071], and FIG. 3-4: after completion of the previous step 420, patient identification step 430 is initiated by the server before initiating any treatment. Server downloads various instructions as a web page on LCC to guide the care provider. Identification of the patient involves obtaining information about the patient and sending them to the server so that the patient identity can be positively confirmed with the entries in the server database. Exemplary procedures to identify a patient include downloading a list of the patients cared for by the specific staff member, and checking the appropriate entry on the screen of the LCC to identify patients. The information presented on LCC includes name of the patient, physical location of the patient, a picture of the patient, and any other identifiers provided by the authorities).

Claims 10-11, 13, and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burbank et al. (Burbank – US 2003/0128125 A1) in view of Holowko et al. (Holowko – US 6,039,251), Bogash et al. (Bogash – US 2005/0240305 A1), Kapoor (Kapoor – US 2005/0102167 A1), Pauley et al. (Pauley – US 4,885,571), and O’Mahony et al. (O’Mahony – US 2003/0152482 A1) and further in view of Comfort et al. (Comfort – US 2002/0196274 A1).

As to claim 10, Burbank, Holowko, Bogash, Kapoor, Pauley, and  O’Mahony disclose the limitations of claim 8 except for the claimed limitations of
the performing of the presence confirmation comprises: prompting at the predetermined time intervals for an input, manually entered by a helper into the user interface effective to confirm the presence of the helper in the first location.
However, it has been known in the art of authenticating user to implement the performing of the presence confirmation comprises: prompting at the predetermined time intervals for an input, manually entered by a helper into the user interface effective to confirm the presence of the helper in the first location, as suggested by Comfort, which dsicsleos the performing of the presence confirmation comprises: prompting at the predetermined time intervals for an input, manually entered by a helper into the user interface effective to confirm the presence of the helper in the first location  (Comfort: Abstract, [0020], [0022], [0024], [0027], [0034]-[0040], and FIG. 5A-5B).
Therefore, in view of teachings by Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and  Comfort it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the medical device of Burbank, Holowko, Bogash, Kapoor, Pauley, and  O’Mahony, to include the performing of the presence confirmation comprises: prompting at the predetermined time intervals for an input, manually entered by a helper into the user interface effective to confirm the presence of the helper in the first location, as suggested by Comfort, to enter the operator ID, as desired. The motivation for this is to determine the presence of an authorized operator in order to provide access to the medical instrument based on the identification of the operator. Therefore, the combination of Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and  Comfort discloses all the limitations in claim 10 and the details are as followings:
the method according to claim 8, wherein the performing of the presence confirmation comprises:
prompting (Comfort: Abstract and FIG. 1), by the extracorporeal blood treatment machine, at the predetermined time intervals (Pauley: Abstract, column 7 lines 61 – column 8 lines 14, column 14 lines 42-54,  and FIG. 1: While only one tag 44 is shown within the remote monitoring area 32 of FIG. 1, the system of the invention contemplates that a plurality of tags 44 within the monitoring area 32 could be monitored by the same FMD 40, each tag generating its own unique identification signal at periodic intervals and Comfort: [0035] and FIG. 5A-5B) after starting the blood treatment procedure (Burbank: [0044], [0057], and [0068] the user interface: and Holowko: column 7 lines 7-17, column 9 lines 42-column 10 lines 12, FIG. 1, and FIG. 3: If the smartcard has been entered into the reader, the method continues to step 52, and the equipment number (saved earlier to the patient smartcard, such as described with respect to the method of FIG. 2) is read from the patient smartcard by the smartcard reader/writer 22. Then, at step 54, the previously saved equipment number of the pump is obtained from memory located with the device or CPU), for an input, manually entered by a helper into the user interface (Comfort: Abstract, [0020], [0022], [0024], [0027], [0034], and FIG. 5A-5B) of the extracorporeal blood treatment machine (Burbank: FIG. 1 the extracorporeal blood treatment machine 310), effective to confirm presence of the helper in the first location and confirm an identity of the helper as an identity of the authorized helper (Comfort: [0034]-[0040] and FIG. 5A-5B), and:
(1) responsively to a receipt and confirmation of the input effective to confirm the presence of the helper at the treatment first location (Comfort: [0034]-[0040] and FIG. 5A-5B) and that confirm the identity of the helper as the identity of the authorized helper (Comfort: [0034]-[0040] and FIG. 5A-5B: a keyboard is displayed to request the user to enter his/her password, and with a successful entry of the password, the computer system is restored to its operating condition before the timer expired to initiate the process), continuing a normal blood treatment process by the extracorporeal blood treatment machine (Comfort: [0034]-[0040] and FIG. 5A-5B: a keyboard is displayed to request the user to enter his/her password, and with a successful entry of the password, the computer system is restored to its operating condition before the timer expired to initiate the process); and
(2) responsively to any absence of the receipt and the confirmation of the input effective to confirm the presence of the helper at the first location (O’Mahony: [0168]-[0169], [0173]-[0174], FIG. 1, and FIG. 7: the alarm may cease after five minutes of not being cleared by the nurse and the controller shut down the blood pump and the treatment) and confirm the identity of the helper as the identity of the authorized helper (O’Mahony: [0168]-[0169], [0173]-[0174], FIG. 1, and FIG. 7: the controller of the extracorporeal blood circuit system reduces the rate of ultrafiltration or stopping ultrafiltration flow rate and Comfort: [0034]-[0040] and FIG. 5A-5B),
implementing a failsafe operational mode which includes discontinuing the normal blood treatment process to cause the extracorporeal blood treatment machine to go into the failsafe operational mode to reduce risks to said patient during said blood treatment procedure (O’Mahony: [0168]-[0169], [0173]-[0174], FIG. 1, and FIG. 7: the controller of the extracorporeal blood circuit system reduces the rate of ultrafiltration or stopping ultrafiltration flow rate); and
continuing the prompting, by the extracorporeal blood treatment machine, for the input at the predetermined time intervals to receive a subsequent input entered by the authorized helper into the user interface of the extracorporeal blood treatment machine throughout the blood treatment procedure until the blood treatment procedure (Comfort: [0035] and FIG. 5A-5B) is complete or the absence of the receipt and the confirmation of the subsequent input is determined (O’Mahony: [0168]-[0169], [0173]-[0174], FIG. 1, and FIG. 7: the controller of the extracorporeal blood circuit system reduces the rate of ultrafiltration or stopping ultrafiltration flow rate),
wherein the subsequent input is of a type that requires an action by the helper such that the identity and the presence of the helper are confirmed (Comfort: [0034]-[0040] and FIG. 5A-5B: a keyboard is displayed to request the user to enter his/her password, and with a successful entry of the password, the computer system is restored to its operating condition before the timer expired to initiate the process).

As to claim 11, Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and  Comfort disclose the limitations of claim 10 further comprising the method of claim 10, wherein the subsequent input includes a manual entry through the user interface (Comfort: Abstract, [0020], [0022], [0024], [0027], [0034], and FIG. 5A-5B) of the extracorporeal blood treatment machine (Burbank: [0044], [0057], and [0068] the user interface: The controller/classifier 190 may be an analog or digital device, but is preferably based on a programmable processor. Also, preferably, it includes a user interface (not shown separately in FIG. 1A) for modifying its settings and allowing a user to respond to alarms and Holowko: column 7 lines 7-17, column 9 lines 42-column 10 lines 12, FIG. 1, and FIG. 3: If the smartcard has been entered into the reader, the method continues to step 52, and the equipment number (saved earlier to the patient smartcard, such as described with respect to the method of FIG. 2) is read from the patient smartcard by the smartcard reader/writer 22. Then, at step 54, the previously saved equipment number of the pump is obtained from memory located with the device or CPU. These two obtained numbers are then compared, at step 56, to determine if they match. If they do not match, an unauthorized patient card has been entered into the reader and the pump should not be permitted to operate. Accordingly, steps 62 and 64 are executed wherein an error message is displayed and the pump is disabled or not enabled. The pump may be disabled by sending a disabling signal to the pump, or the pump can be not enabled by simply not sending pump commands to the pump) that requires physical presence of the authorized helper (Comfort: [0034]-[0040] and FIG. 5A-5B).

As to claim 13, Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and  Comfort disclose the limitations of claim 10 further comprising the method of claim 10, wherein the subsequent input includes authenticating the identity of the authorized helper to ensure the helper is the authorized helper (Comfort: [0034]-[0040] and FIG. 5A-5B: a keyboard is displayed to request the user to enter his/her password, and with a successful entry of the password, the computer system is restored to its operating condition before the timer expired to initiate the process).

As to claim 15, Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and  Comfort disclose the limitations of claim 10 further comprising the method of claim 10, wherein the implementing said failsafe operational mode (O’Mahony: [0168]-[0169], [0173]-[0174], FIG. 1, and FIG. 7) includes clamping blood lines (O’Mahony: [0011], [0165], [0168]-[0169], [0173]-[0174], FIG. 1, and FIG. 7: To compensate for the potential consequences of reduced withdrawal blood flow, the controller preferably has additional control functions that: (a) alert the patient to the reduced withdrawal blood flow rate and thereby prompt the patient to move to correct the partial occlusion problem--oftentimes partial occlusions in the withdrawal vein result when the patient moves his arm or body and such occlusions can be corrected by the patient again moving his arm or body without the intervention of an operator or other medical personnel; and (b) maintains an acceptable hematocrit in the blood filter by reducing the rate of ultrafiltration or stopping ultrafiltration altogether until the desired higher withdrawal blood flow rate is restored) of the extracorporeal blood treatment machine (O’Mahony: Abstract, [0033], [0173], and FIG. 1 the extracorporeal blood circuit system).

As to claim 16, Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and  Comfort disclose the limitations of claim 10 further comprising the method of claim 10, wherein the implementing said failsafe operational mode (Burbank: Abstract, [0004]-[0005], [0015], [0049], [0052]-[0054], [0068]-[0069], and FIG. 1A-1C: the alarm condition exists) includes generating one of an automated cellular message and an automated telephonic message to an ambulance service (Burbank: [0068]-[0071] and FIG. 6: the alarm in form of the automated telephone message is sent to the remote location such as family member, doctor’s pager, doctor’s cell phone, etc. wherein the alarm condition may require the attention of the highly skilled person such doctor, nurse, etc. to respond to the alarm conditions).

As to claim 17, Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and  Comfort disclose the limitations of claim 10 further comprising the method of claim 10, wherein the implementing said failsafe operational mode (O’Mahony: [0168]-[0169], [0173]-[0174], FIG. 1, and FIG. 7) includes slowing a pumping rate through blood lines (O’Mahony: [0014], [0016], [0038], [0042], [0165]-[0166]: the controller of the extracorporeal blood circuit reduces the rate of blood withdrawal) of the extracorporeal blood treatment machine or terminating said blood treatment procedure (O’Mahony: [0165], [0168]-[0169], [0173]-[0174], FIG. 1, and FIG. 7: the controller of the extracorporeal blood circuit system reduces the rate of ultrafiltration or stopping ultrafiltration flow rate).

As to claim 18, Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and  Comfort disclose the limitations of claim 10 further comprising the method of claim 10, wherein said extracorporeal blood processing machine performs a warning procedure responsively to said absence of the receipt and the confirmation of said subsequent input (O’Mahony: [0168]-[0169], [0173]-[0174], FIG. 1, and FIG. 7), said warning procedure including generating a first notification signal to indicate that the failsafe operational mode will be implemented within a predefined time if the subsequent input is not received within the predefined time, and controlling said extracorporeal blood treatment machine to implement the failsafe operational mode responsively to a lapse of the predefined time (O’Mahony: [0168]-[0169], [0173]-[0174], FIG. 1, and FIG. 7: the alarm may cease after five minutes of not being cleared by the nurse and the controller shut down the blood pump and the treatment).

As to claim 19, Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and  Comfort disclose the limitations of claim 10 further comprising the method of claim 10, wherein the subsequent input is applied using a direct input/output interface including one of a keyboard, keypad, speech interface, touchscreen, or a mechanical interface (Comfort: Abstract, [0034]-[0040] and FIG. 5A-5B: a keyboard is displayed to request the user to enter his/her password, and with a successful entry of the password, the computer system is restored to its operating condition before the timer expired to initiate the process).

As to claim 20, Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and  Comfort disclose the limitations of claim 10 except for the claimed limitations of  the method of claim 10, wherein the receiving the subsequent input includes authenticating the authorized helper at least three times during the blood treatment 
procedure, the at least three times being spaced apart such that a third time is more than half-way through the blood treatment procedure.
However, it has been known in the art of performing authentication of the authorized user to allow the user to continue operating the computing machine for verifying the presence and authentication of the authorized user, as suggested by Comfort, which discloses a computer system, after a predetermined time period of the timer, to request a user to enter his/her password and with a successful entry of the password, the computer system is restored to its operating condition before the timer expired ([0034]-[0040] and FIG. 5A-5B).
Thus, in view of teachings by Burbank, Holowko, Bogash, Kapoor, Pauley,  O’Mahony and Comfort, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the medical instrument of Burbank, Holowko, Bogash, Kapoor, Pauley,  and O’Mahony, to include wherein the receiving the subsequent input includes authenticating the authorized helper at least three times during the blood treatment procedure, the at least three times being spaced apart such that a third time is more than half-way through the blood treatment procedure, as suggested by Comfort, so that depending on the length of the treatment and setup time period to authenticate  the presence of the authorized user at different time periods during the treatment, as desired, as a known alternative time period for verifying the presence of the authorized user. The motivation for this to determine the presence of the doctor, the nurse, or the medically trained person while providing treatments for patients based on the authentication of the doctor, the nurse, or the medically trained person.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burbank et al. (Burbank – US 2003/0128125 A1) in view of Holowko et al. (Holowko – US 6,039,251), Bogash et al. (Bogash – US 2005/0240305 A1), Kapoor (Kapoor – US 2005/0102167 A1), Pauley et al. (Pauley – US 4,885,571), O’Mahony et al. (O’Mahony – US 2003/0152482 A1) and Comfort et al. (Comfort – US 2002/0196274 A1) and further in view of Bystrom et al. (Bystrom – US 2001/0016696 A1).

As to claim 12, Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and  Comfort disclose the limitations of claim 10 except for the claimed limitations of the method of claim 10, wherein the subsequent input includes bio-authentication input through the user interface of the extracorporeal blood treatment machine that requires physical presence of the authorized helper.
However, it has been known in the of medical instrument in order to verifying the authenticated user to implement that the bio-authentication input through a user interface of the medical instrument that requires the physical presence of the helper, as suggested by Bystrom, which discloses the bio-authentication input through a user interface of the medical instrument that requires the physical presence of the helper (Bystrom: [0017], [0027], [0031], and FIG. 1 the biometric sensor 17: the biometric sensor for reading the biometric parameters of the user).
Therefore, in view of teachings by Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, Comfort, and Bystrom, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the medical device of Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and  Comfort to include the subsequent input includes bio-authentication input through a user interface of the extracorporeal blood treatment machine that requires the physical presence of the authorized helper, as suggested by Bystrom. The motivation for this is to use an alternative device as biometric reader for authenticating the user to operate the medical device.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burbank et al. (Burbank – US 2003/0128125 A1) in view of Holowko et al. (Holowko – US 6,039,251), Bogash et al. (Bogash – US 2005/0240305 A1), Kapoor (Kapoor – US 2005/0102167 A1), Pauley et al. (Pauley – US 4,885,571), and O’Mahony et al. (O’Mahony – US 2003/0152482 A1) and Comfort et al. (Comfort – US 2002/0196274 A1), and further in view of O’Mahony et al. (O’Mahony et al. – US 2005/0119597 A1).

As to claim 14, Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and  Comfort disclose the limitations of claim 10 except for the claimed limitations of the method of claim 10, wherein the blood treatment procedure is a renal replacement therapy.
However, it has been known in the art of medical devices to implement the blood treatment process is a renal replacement therapy, as taught by O’Mahony et al., which discloses the blood treatment process is a renal replacement therapy (O’Mahony et al.: Abstract, [0001, [0008], [0013], [0028], [0086], and FIG. 1).
Therefore, in view teachings by Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, Comfort and O’Mahony et al., it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement the medical device of Burbank, Holowko, Bogash, Kapoor, Pauley, O’Mahony, and Comfort to include the blood treatment process is a renal replacement therapy, as taught by O’Mahony et al.. The motivation of this is to replace fluid of the patient body.

Allowable Subject Matter
Claims 2-3 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach the combination of the limitations including wherein the monitoring system is configured to perform a presence confirmation at predefined time intervals during the treatment session to confirm a presence of an authorized helper at the first location, the authorized helper being different from the patient by automatically and at the predefined time intervals during the treatment session, generating one or more verification request signals requesting a helper to manually input a verification response into the user interface of the monitoring system in response to the one or more verification request signals, the verification response verifying that the helper is present at the first location, and identifying that the helper is the authorized helper, and confirming a pattern of presences of the authorized helper over a plurality of said predefined time intervals during said treatment session in which said medical treatment component is operative to deliver therapy to the patient based on said verifying and identifying; and the monitoring system is further configured to generate a signal indicative of an abnormal condition when the pattern of presences of the authorized helper is not confirmed and causing the medical treatment component to go into a failsafe operational mode to reduce risks to the patient during said treatment session, as presented in claim 1. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 1.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Callaghan, US 7,539,724 B1, discloses instant message for event notification and exchanging data in an industrial controller environment.
Bloom, US 2006/0105751 A1, discloses techniques for communicating personalized information.
Karpf, US 2005/0165626 A1, discloses computer system and method for increasing patients compliance to medical care instructions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684